On Application por Rehearing.
The plaintiffs’ counsel ask a rehearing, on the ground, among others, that “ there is no evidence in the record to show that bonds 716, 717, and 718, herein sued on, ever did belong to the Free School Fund.”
This suit was brought on eleven bonds, and a list giving the numbers of all the bonds held by the school fund was filed in evidence, *178these numbers being in many instances stated as from one number to another inclusive.
The plaintiffs’ counsel filed an elaborate brief, and argued the case throughout upon the hypothesis that all the bonds in suit belonged to that fund, nowhere intimating that in that labyrinth of numbers three of the bonds sued upon were not embraced.
This court has labor enough, and its power is sufficiently taxed, to decide the issues presented and pressed by counsel, without exploring records to discover defenses and points not urged.
If the counsel had in any way called our attention to the fact now . urged — indeed, it they had not misled us by an argument which seemed to admit that all the bonds sued upon were of those held by the school fund, we should not have made the oversight complained of. We will grant the rehearing only for the purpose of correcting our decree in regard to those three bonds. We see no reason to change it in other respects.
The rehearing is granted.